Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electronic control unit” in claims 6-10.
electronic control unit” in claims 6-10 is interpreted as disclosed in the paragraph [0016] and the Fig. 1, such as “a micro-controller, a microprocessor, or any type of electronic device that executes software code.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (United States Patent Application Publication US 2008/0215872), hereinafter CHOI, in view of Klein (United States Patent Application Publication US 2015/0006873), hereinafter Klein, and further in view of Spangler et al. (United States Patent US 8386763), hereinafter Spangler.

Regarding claim 1, CHOI teaches a method of mitigating effects of delay due to time it takes an electronic control unit to perform an authenticated boot by which the electronic control unit authenticates operational firmware stored in flash memory of the electronic control unit and then executes the operational firmware only after successfully authenticating it, ([0042] “a disadvantage of a booting time delay due to the existing secure boot method can be overcome, and when the integrity is not guaranteed, the system is immediately stopped, so that the secure boot function can be maintained. Consequently, even though the secure boot is performed, the system booting performed by the host CPU and the boot authentication performed by the security module occur simultaneously, so that there is an advantage in that the booting process is faster than that in the existing secure boot method. Therefore, the booting time delay that is a problem of the existing secure boot system is solved, and the electronic device can be securely and rapidly booted.”)
the method comprising: having the electronic control unit perform a contingent boot in parallel with performing the authenticated boot upon initialization of the electronic control unit; ([0031] “In operation S200, when the power on or reset event occurs, the host CPU 16 starts to boot the system of the electronic device by using the boot code in response to the reset or power on event of the electronic device 10 (operation S201).” [0033] “Meanwhile, in response to the reset or power on event of the electronic device 10, the RISC 123 in the security module 12 starts to execute authentication processing by using the authentication code stored in the internal non-volatile memory 121 ( operation S222). Therefore, the authentication processing performed by the security module 12 can be simultaneously started with the system booting performed by the host CPU 16. The boot code stored in the external non-volatile memory 14 may be, for example, CPU execution software in a basic input/output system (BIOS) of an IBM PC.” When the power on or reset event occurs, which is interpreted as upon initialization of the electronic control unit, the boot code, which is interpreted as having the electronic control unit perform a contingent boot, is performed simultaneously with the authentication processing, which is interpreted as in parallel with performing the authenticated boot.)
in having the electronic control unit perform the contingent boot, having the electronic control unit execute the contingent boot firmware; ([0031] “the host CPU 16 remaps a memory address to a position of the boot code stored in the external non-volatile memory 14. When the boot code is executed in operation S201, components constructing the electronic device 10 are initialized (operation S203). Examples of the components are an input/output device, a user interface, a RAM, a phase locked loop (PLL), and the like.” The boot code for system booting of the electronic device or the contingent boot firmware is executed by the host CPU, which is interpreted as having the electronic control unit execute the contingent boot firmware.)
in having the electronic control unit perform the authenticated boot, having the electronic control unit authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, terminate the contingent boot. ([0032] “When the booting of the operating system is completed in operation S211, the host CPU 16 retrieves an application code set to be automatically started when booting of the operating system is performed from the non-volatile memory 14 and executes the application code. As a result, the host CPU 16 can execute the system booting and application until an authentication result is received from the security module 12.” Until an authentication result is received, such as “COMPLET THE AUTHENTICATION” S234 in Fig. 2, which is interpreted as upon successful authentication of the initial firmware, the system booting and application is completed, which is interpreted as terminating the contingent boot.)
However, CHOI does not teach providing contingent boot firmware that does not have the capability to write to flash.
Klein teaches providing contingent boot firmware that does not have the capability to write to flash. (Fig. 2A, 2B “Network Boot”, “Boot”, “Run State (Read-Only)” [0021] “a computing device can operate in a read-only state that does not allow changes to the file system.” [0044] “the control service 130 includes functionality to cold-boot provision the computing device 120 to operate in the read-only state by transmitting, to the computing device 120, a modification command to reboot the computing device 120.” [0091] “System memory 616 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or other computer-readable instructions. Examples of system memory 616 include, with out limitation, RAM, ROM, flash memory, or any other suitable memory device. Although not required, in certain embodiments computing system 610 may include both a volatile memory unit (such as, for example, system memory 616) and a non-volatile storage device (such as, for example, primary storage device 632).” In read-only state, changes to the file system, such as the system memory including a flash memory, are not allowed, which is interpreted as the boot firmware that does not have the capability to write to flash.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHOI by incorporating the teaching of Klein of a firmware that does not have the capability to write to flash. They are all directed toward booting the computing devices. As recognized by Klein, computing devices are often configured for us by multiple users resulting an increased probability that a file system of the computing device may be accidentally or maliciously modified by a user. ([0002]) By having a firmware without a capability to write to flash, the accidental or maliciously modification to the file system can be prevented. Therefore, it would be advantageous to incorporate the teaching of Klein of a firmware that does not have the capability to write to flash in order to increase the security and integrity of the file system.
However, CHOI in view of Klein does not teach in having the electronic control unit perform the authenticated boot, having the electronic control unit authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, having the electronic control unit execute the initial firmware.
Spangler teaches in having the electronic control unit perform the authenticated boot, having the electronic control unit authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, having the (Fig. 2, Fig. 3 301 “Initiate a sequence of boot stages” 302 “Determine a stage of boot code is verified” 303 “Execute the verified stage” At step 302, a stage of boot code is verified, which is interpreted as authenticate initial firmware of the operational firmware. Then, when the stage of the boot code is verified, which is interpreted as upon successful authentication of the initial firmware, the verified stage of boot code is executed, which is interpreted as having the electronic control unit execute the initial firmware.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHOI in view of Klein by incorporating the teaching of Spangler of performing the authenticated boot to authenticate initial firmware of the operational firmware and upon successful authentication of the initial firmware, having the electronic control unit execute the initial firmware. They are all directed toward booting computing system. As recognized by Spangler, to add or remove hardware or software functionality, some portions of the boot sequence may be modified and/or supplied by parties other than the provider of the operating system. (Background) A modified boot stage inserted into the boot path may cause the system to be used in a manner not intended by its original manufacturer or provider. (Background) Thus, by authenticating the initial firmware of the operational firmware, the security of the firmware and the subsequent booting process can be ensured. Therefore, it would be advantageous to incorporate the teaching of Spangler 

Regarding claim 2, CHOI in view of Klein and further in view of Spangler teaches all the limitations of the method of claim 1, as discussed above.
CHOI, as modified above, further teaches wherein executing the contingent boot firmware includes executing contingent boot firmware having functionality that is limited to having the electronic control unit send within a predetermined period of time a message onto a data communication bus to which the electronic control unit is coupled. ([0037] “When the authentication processing is started in operation S222, the RISC 123 determines whether or not the authentication start instruction is received from the host CPU 16 before a first predetermined period elapses after the occurrence of the reset or power on event of the electronic device 10. More specifically, the RISC 123 determines whether or not the authentication start instruction is received from the host CPU 16 (operation S224).” [0036] “the authentication start instruction may be directly transmitted from the host CPU 16 to the RISC 123 via the global bus 20.” During the authentication processing, the RISC determines if the message, such as authentication start instruction, is received from the boot code within a first predetermined period via the global bus. Thus, the CPU has to transmit the message to the RISC within a predetermine period of time on to a data communication bus.)

Regarding claim 3, CHOI in view of Klein and further in view of Spangler teaches all the limitations of the method of claim 2, as discussed above.
CHOI, as modified above, further teaches wherein executing the contingent boot firmware includes executing the contingent boot firmware without authenticating it. (Fig. 2 S201 “”EXECUTE BOOT CODE” [0032] “In operation S207, the host CPU 16 transmits the authentication start instruction to the security module 12.” [0033] “Meanwhile, in response to the reset or power on event of the electronic device 10, the RISC 123 in the security module 12 starts to execute authentication processing by using the authentication code stored in the internal non-volatile memory 121 ( operation S222). Therefore, the authentication processing performed by the security module 12 can be simultaneously started with the system booting performed by the host CPU 16. The boot code stored in the external non volatile memory 14 may be, for example, CPU execution software in a basic input/output system (BIOS) of an IBM PC.” The booting the system and the authentication processing are performed simultaneously. Thus, the booting of the operating system is performed without authenticating it.)

4, CHOI in view of Klein and further in view of Spangler teaches all the limitations of the method of claim 1, as discussed above.
Spangler further teaches wherein executing the initial firmware includes executing initial firmware that is code for a first layer of the operational firmware that includes only code necessary for authentication of subsequent layers of the operational firmware. (Fig. 2, Fig. 3 304 “Perform a verification on a subsequent stage” Col. 5 Lines 6-9 “device 101 may load a key 204 from a current stage of boot code, and then perform a verification of a subsequent stage by performing an authentication of a signature 203 of the subsequent stage.” After authenticating a current stage of boot code, using the key from the current stage, which is interpreted as code necessary for authentication of subsequent layers of the operational firmware, the subsequent stage of the boot code is verified.)

Regarding claim 5, CHOI in view of Klein and further in view of Spangler teaches all the limitations of the method of claim 1, as discussed above.
Spangler further teaches wherein providing the contingent boot software includes having it stored in the flash memory or in essentially non-alterable memory of the electronic control unit. (Col. 2 Lines 36-41 “firmware 106 on read-only memory 103 may include a principal boot image 107 (for example, an initial or verified stage of boot code), and read/write memory 104 may include a second boot image 108, and storage device 105 (for example, a hard drive) may include a third boot image 109 (for example, a kernel image).” Col. 6 Lines 5-8 “One or more sequences of instructions may be stored as firmware on a ROM within processor 401. Likewise one or more sequences of instructions may be software stored and read from…ROM 403.” Col. 4 Lines 15-18 “a stage of boot code may be considered to be verified if it is read-only, or stored in a read-only memory medium (for example, read-only memory 103, an EEPROM with write protection enabled, or the like).” The firmware such as initiation instructions are stored in read-only memory or EEPROM with write protection enabled, which is interpreted non-alterable memory of the electronic control unit.) 

Regarding claims 6-10, the claims 6-10 are the apparatus claims of the method claims 1-5. The claims 6-10 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, CHOI in view of Klein and further in view of Spangler teaches all the limitations of the claims 6-10
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauernfeind et al. (United States Patent Application Publication US 2009/0170473) teaches radio communication device and method for booting a radio 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/H.K./Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187